EXHIBIT 10.2


AGREEMENT OF MERGER


            AGREEMENT OF MERGER, dated as of January 18, 2005 (the “Merger
Agreement”), by and among AirRover Wi-Fi Corp., a Delaware corporation
(“Parent”), Air-Q Corp., a Nevada corporation (“Acquiror”), and Diamond I
Technologies, Inc., a Nevada corporation (“Target”) (Acquiror and Target being
hereinafter collectively referred to as the “Constituent Corporations”).

 

WHEREAS, prior to the execution of this Merger Agreement, Parent, Acquiror and
Target have entered into an Agreement and Plan of Reorganization dated as of
January 7, 2005 (the “Plan of Reorganization”), providing for certain
representations, warranties and agreements in connection with the transaction
contemplated; and

 

WHEREAS, the Board of Directors of Parent, Acquiror and Target have approved the
acquisition of Target by Acquiror; and

 

WHEREAS, the Boards of Directors of Parent, Acquiror and Target have approved
the merger of Target into Acquiror (the “Merger”) upon the terms and subject to
the conditions set forth herein and in the Plan of Reorganization; and

 

WHEREAS, for Federal income tax purposes, it is intended that the Merger shall
qualify as a reorganization with the meaning of Section 368(a)(1)(A) and
368(a)(2)(D) of the Internal Revenue Code of 1986, as amended (the “Code”); and


            NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants and agreements herein contained, and intending to be legally bound
hereby, Parent, Acquiror and Target agree as follows:


ARTICLE I. THE MERGER


            Section 1.1. The Merger. (a) At the Effective Time (as defined in
Section 1.2) and subject to the terms and conditions of this Merger Agreement
and the Plan of Reorganization, Target shall be merged into Acquiror and the
separate existence of Target shall thereupon cease, in accordance with the
applicable provisions of the Nevada Revised Statutes (the “Nevada Law”).


            (b)       Acquiror will be the surviving corporation in the Merger
(sometimes referred to herein as the “Surviving Corporation”) and will continue
to be governed by the laws of the State of Nevada, and the separate corporate
existence of Acquiror and all of its rights, privileges, immunities and
franchises, public or private, and all its duties and liabilities as a
corporation organized under the laws of the State of Nevada will continue
unaffected by the Merger.


            (c)       The Merger will have the effects specified by the Nevada
Law.


            Section 1.2. Effective Time. As soon as practicable following
fulfillment or waiver of the conditions specified in Article 1.2 of the Plan of
Reorganization and provided that this Merger Agreement has not been terminated
or abandoned pursuant to Article IV hereof, the Constituent Corporations will
cause Articles of Merger (the “Articles of Merger”) to be filed with the office
of the Secretary of State of Nevada, as provided in the Nevada Law. Subject to
and in accordance with the Nevada Law, the Merger will become effective at the
date and time the Articles of Merger are filed with the office of the Secretary
of State of Nevada, or such later time or date as may be specified in the
Articles of Merger (the “Effective Time”).


ARTICLE II. THE SURVIVING CORPORATION


            Section 2.1. Articles of Incorporation. The Articles of
Incorporation of Acquiror as in effect immediately prior to the Effective Time
shall be the Articles of Incorporation of the Surviving Corporation after the
Effective Time; provided, however, that the name of Acquiror shall be changed to
“Diamond I Technologies, Inc.”, as soon as is practicable following the
Effective Time.


            Section 2.2. Bylaws. The Bylaws of Acquiror as in effect immediately
prior to the Effective Time shall be the Bylaws of the Surviving Corporation
after the Effective Time.


            Section 2.3. Board of Directors. From and after the Effective Time,
the Board of Directors of Acquiror shall be the Board of Directors of the
Surviving Corporation.


ARTICLE III. CONVERSION OF SHARES


            Section 3.1. Conversion of Target Shares in the Merger. Pursuant to
this Merger Agreement, at the Effective Time, by virtue of the Merger and
without any action on the part of any holder of any capital stock of Target:


            (a)       all shares of common stock of Target (the “Target Common
Stock”) owned by Parent or any subsidiary of Parent or Target shall be cancelled
and shall cease to exist from and after the Effective Time; and


            (b)       each remaining issued and outstanding share of Target
Common Stock shall be converted into, and become exchangeable for shares of the
$.001 par value per share common stock of Parent (the “Parent Common Stock”), as
follows:

 

                        (i)        at the Effective Time, each share of Target
Common Stock shall be exchanged for 70.591026 shares of Parent Common Stock, for
a total of 70,591,026 shares of Parent Common Stock (these shares of Parent
Common Stock are referred to as the “Closing Shares”). The Closing Shares shall
be paid to the Shareholders in accordance with the Shareholders' percentage
ownership in Target as set forth on Schedule 1.6(b) hereto;

 

                        (ii)       after the Effective Time, and on or before
the date which is two years after the Effective Time, and at such time as
Acquiror, as successor to Target, shall have completed the design and
installation of a hand-held Wi-Fi-based gaming system in a first-class
hotel/casino with no fewer than 400 guest rooms located in the State of Nevada
(such system being referred to as the “Target System”), to the effect that the
Target System is 100% operational and ready for use by guests of the host
hotel/casino, which readiness shall include the approval of the Nevada Gaming
Commission, Parent shall issue to the Shareholders, as part of the Merger
Consideration, a total of 35,295,513 shares of Parent Common Stock (these shares
of Parent Common Stock are referred to as the “System Shares”). The System
Shares shall be paid to the Shareholders in accordance with the Shareholders'
percentage ownership in Target as set forth on Schedule 1.6(b) hereto; and

 

                        (iii)      after the Effective Time, and on or before
the date which is five years after the Effective Time, and at such time as the
Target System has operated at a profit, as determined by generally accepted
accounting principles, for a period of three consecutive months, Parent shall
issue to the Shareholders, as part of the Merger Consideration, a total of
35,295,512 shares of Parent Common Stock (these shares of Parent Common Stock
are referred to as the “Operational Shares”). The Operational Shares shall be
paid to the Shareholders in accordance with the Shareholders' percentage
ownership in Target as set forth on Schedule 1.6(b) hereto.


            The Closing Shares, the System Shares and the Operational Shares are
referred to as the “Merger Consideration”.


            The rights of the Shareholders to receive any part of the Merger
Consideration shall not be assignable, except by operation of law or pursuant to
the laws of descent and distribution.


            Section 3.2. Status of Acquiror Shares. At the Effective Time, by
virtue of the Merger and without any action on the part of any holder of any
capital stock of Acquiror, each issued and outstanding share of common stock of
Acquiror shall continue unchanged and remain outstanding as a share of common
stock of the Surviving Corporation.


            Section 3.3. Exchange of Target Common Stock Certificates. As soon
as practicable after the Effective Time, Parent shall cause the exchange of
Target Common Stock for Parent Common Stock (as required in Section 3.1(b)
herein and Section 1.6 of the Plan of Reorganization) to occur. Shares of Parent
Common Stock into which shares of Target Common Stock shall be converted in the
Merger shall be deemed to have been issued at the Effective Time.


ARTICLE IV. TERMINATION AND AMENDMENT


            Section 4.1. Termination. This Merger Agreement shall terminate in
the event of, and upon termination of, the Plan of Reorganization.


            Section 4.2. Amendments. This Merger Agreement may be amended by the
parties hereto, at any time before or after approval hereof by the shareholders
of Target, but, after any such approval, no amendment shall be made which (a)
changes the ratio at which Target Common Stock is to be converted into Parent
Common Stock pursuant to Section 3.1, (b) in any way materially adversely
affects the rights of holders of Target Common Stock or (c) changes in any of
the principal terms of this Merger Agreement, in each case, without the further
approval of such shareholders. This Merger Agreement may not be amended except
by an instrument in writing signed on behalf of each of the parties hereto.


            Section 4.3. Waiver. At any time prior to the Effective Time, the
parties hereto may (a) extend the time for the performance of any of the
obligations or other acts of the other parties hereto, (b) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto and (c) waive compliance with any of the
agreements or conditions contained herein. Any agreement on the part of a party
hereto to any such extension or waiver shall be valid if set forth in an
instrument in writing signed on behalf of such party.


            Section 4.4. Notices. All notices required to be given hereunder
shall be in writing and shall be deemed given when delivered in person or sent
by confirmed facsimile, or when received if given by Federal Express or other
nationally recognized overnight courier service, or five (5) business days after
being deposited in the United States mail, postage prepaid, registered or
certified mail, addressed to the applicable parties as follows:

 

            (a)       If to Parent or Acquiror:                     with copies
to:

 

                        AirRover Wi-Fi Corp.                        Newlan &
Newlan

                        Air-Q
Corp.                                        Attorneys at Law

                        5555 Hilton Avenue, Suite 207          2652 F.M. 407,
Suite 207

                        Baton Rouge, Louisiana 70808          Bartonville, Texas
76226

 

            (b)       If to Target or the Shareholders:         with copies to:

 

                        Diamond I Technologies, Inc.            Thomas C. Bacon,
Esquire

                        2769 Deep Canyon Drive                   Jeffer,
Mangels, Butler & Marmaro LLP

                        Beverly Hills California 90210          1900 Avenue of
the Stars, 7th Floor

                                                                                    Los
Angeles, California 90067


                                                                                    Larry
Shultz

                                                                                    2769
Deep Canyon Drive

                                                                                    Beverly
Hills, California 90210


            Section 4.5. Arbitration. Any dispute arising under this Merger
Agreement shall be resolved by arbitration in Dallas, Texas, under the Rules of
the American Arbitration Association, as then in effect. The determination and
award of the arbitrator, which aware may include punitive damages, shall be
final and binding on the parties and may be entered as a judgment in any court
of competent jurisdiction. It is expressly agreed that the arbitrators, as part
of their award, can award attorneys’ fees to the prevailing party.


            Section 4.6. Entire Agreement. This Merger Agreement and the Plan of
Reorganization constitute the entire agreement between the parties and shall be
binding upon and inure to the benefit of the parties hereto and their respective
legal representatives, successors and permitted assigns. The parties and their
respective affiliates make no representations or warranties to each other,
except as contained in the Plan of Reorganization, and any and all prior
representations and statements made by any party or its representatives, whether
verbally or in writing, are deemed to have been merged into this Merger
Agreement and the Plan of Reorganization, it being intended that no such
representations or statements shall survive the execution and delivery of this
Merger Agreement and the Plan of Reorganization.


            Section 4.7. Non-Waiver. The failure in any one or more instances of
a party to insist upon performance of any of the terms, covenants or conditions
of this Merger Agreement, to exercise any right or privilege conferred in this
Merger Agreement, or the waiver by said party of any breach of any of the terms,
covenants or conditions of this Merger Agreement, shall not be construed as a
subsequent waiver of any such terms, covenants, conditions, rights or
privileges, but the same shall continue and remain in full force and effect as
if no such forbearance or waiver had occurred. No waiver shall be effective
unless it is in writing and signed by an authorized representative of the
waiving party.


            Section 4.8. Counterparts. This Merger Agreement may be executed in
one or more counterparts, and by the different parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.


            Section 4.9. Severability. The invalidity of any provision of this
Merger Agreement or portion of a provision shall not affect the validity of any
other provision of this Merger Agreement or the remaining portion of the
applicable provision.


            Section 4.10. Governing Law. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Nevada applicable to
contracts executed in and to be performed in such State.


            Section 4.11. Binding Effect; Benefit. This Merger Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
successors and permitted assigns. Nothing in this Merger Agreement, express or
implied, is intended to confer on any person other than the parties hereto and
their respective successors and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Merger Agreement,
including, without limitation, third party beneficiary rights.


            Section 4.12. Assignability. This Merger Agreement shall not be
assignable by either party or by operation of law, except with the express
written consent of each other party.


            Section 4.13. Headings. The headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


            IN WITNESS WHEREOF, Parent, Acquiror and Target have executed this
Agreement of Merger on the date first above written.

 

            PARENT:                                                       TARGET:

 

            AIRROVER WI-FI CORP.                            DIAMOND I
TECHNOLOGIES, INC.


 

            By: /s/ DAVID LOFLIN                                By: /s/ JASON P.
DAVIS

                        David
Loflin                                                   Jason P. Davis

                        President                                                         President
and CEO


            ACQUIROR:


            AIR-Q CORP.



            By: /s/ DAVID LOFLIN

                        David Loflin

                        President